DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7-10, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Conradt (US 2014/0294242 A1) in view of Weinmann et al. (US 2010/0214130 A1), further in view of Leadbeater et al. (US 2022/0028186 A1).

Concerning claim 1, Conradt teaches a method comprising: 
causing a camera positioned in a vehicle to capture an image of a field of interest in the vehicle (fig. 3: image 300; ¶0023: “…the user may point the camera of the device at a portion of the vehicle and generate the image by taking a photograph of that portion of the vehicle);
identifying a one or more regions of interest in the image that is expected to convey vehicle information (fig. 7: operation 720 – identifying dashboard 305; ¶0035); and 
running one or more image processing models over the one or more regions of interest to extract vehicle information from the image of the field of interest (fig. 8: operation 840; ¶0042: performing optical character recognition (OCR) to extract the mileage of the vehicle from dashboard 305 of image 300). Conradt does not teach the method, …wherein each image processing model of the one or more image processing models is associated with a respective set of image capture instructions for the camera indicating a manner in which to capture one or more images for processing by the image processing mode; collecting additional vehicle information; determining whether a trigger condition in the vehicle information is satisfied; in response to satisfaction of the trigger condition, causing the camera to capture the image of the field of interest and causing the one or more image processing models to extract vehicle information from the image of the field of interest.
Weinmann et al. (hereinafter Weinmann) teaches a method of acquiring information from an instrument panel of a vehicle, wherein each image processing model of the one or more image processing models is associated with a respective set of image capture instructions for the camera indicating a manner in which to capture one or more images for processing by the image processing model (fig. 8: steps 800-820; ¶¶0065-0067: using data from configuration file 600B (containing configuration data specific to each object of interest, including the object's location in the instrument panel 10), the adaptive imaging module 40 uses software-controlled light metering capabilities to control the settings of the imaging device 400 such that a clear image of the object of interest can be captured);
collecting additional vehicle information (fig. 4A: GNSS Receiver 410, Inertial Measurement Unit (IMU) 440);
determining whether a trigger condition in the vehicle information is satisfied (fig. 10: steps 960, 1000); and 
in response to satisfaction of the trigger condition, causing the camera to capture the image of the field of interest and causing the one or more image processing models to extract vehicle information from the image of the field of interest (¶¶0073-0075; fig. 10: operations 1020-1050). Based on these teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the image capture instructions of Weinmann into the Conradt invention according to known methods to yield the predictable result of controlling the settings of the imaging device such that a clear image of the object of interest can be captured.
It is noted that Conradt, now incorporating the teachings of Weinmann, fails to explicitly teach collecting the additional vehicle information through a Controller Area Network bus, however, Applicant admits that providing such additional vehicle information over a Controller Area Network (CAN) is conventional and well-known in the art (¶0003: Applicant Admitted Prior art (AAPA), Background). Further evidence of this is provided by Leadbeater et al. (hereinafter Leadbeater) which teaches a vehicle telematics device that includes a recording system with recording devices in communication with vehicle controllers and/or sensors, such as an engine control module (ECM), an engine control unit (ECU), a controller area network (CAN) bus system, a speedometer, tachometer, fuel gauge, scale, odometer, accelerometer, compass, Global Positioning System (“GPS”) receiver, or any other sensor for capturing vehicle data (¶0016).
Given this teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate a Controller Area Network (CAN) in combination with the “fused sensor” of Weinmann and collect additional vehicle information through a Controller Area Network bus and thus determine whether a trigger condition in the vehicle information collected through the Controller Area Network bus is satisfied. Such a modification is the use of known technique (collecting vehicle information through a CAN) to improve similar devices (methods, or products) in the same way (acquiring vehicle information not available through stand-alone imaging methods, Weinmann ¶0073).

Concerning claim 7, Conradt further teaches the method of claim 1, wherein the field of interest comprises an information display (fig. 3: dashboard 305).

Concerning claim 8, Conradt further teaches the method of claim 7, wherein the information display comprises a dashboard of the vehicle (fig. 3: dashboard 305), and the one or more regions of interest comprise a first region of interest covers an instrument on the dashboard that conveys vehicle information (fig. 3: various instruments 310-370).

Concerning claim 9, Conradt further teaches the method of claim 8, wherein the instrument comprises a turn signal indicator (¶0025).

Concerning claim 10, Conradt further teaches the method of claim 8, wherein the instrument comprises a fuel gauge (¶0025).

Concerning claim 13, Conradt further teaches the method of claim 1, wherein identifying the one or more regions of interest comprises locating a first region of interest (fig. 7: operations 710-740 & fig. 8: operations 822, 824, & 840) and determining a type of vehicle information that the first region of interest is expected to convey (fig. 7: operations 710-740 & fig. 8: operations 822, 824, & 840; ¶¶0039-0041).

Concerning claim 20, Conradt in view of Weinmann, further in view of Leadbeater teaches the method of claim 1. Weinmann further teaches the method, comprising:
determining whether a trigger condition in the vehicle information extracted by the one or more image processing models is satisfied (fig. 10 operation 1030, 1000B); and 
in response to satisfaction of the trigger condition, collecting additional vehicle information through a conventional telematics data pathway (fig. 10: operation 1040; ¶¶0074-0076: When an “exceedance” condition is satisfied, collecting data from various vehicle sensors and comparing information).

Claims 2-6, 11-12, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Conradt (US 2014/0294242 A1) in view of Weinmann et al. (US 2010/0214130 A1), further in view of Leadbeater et al. (US 2022/0028186 A1) and in further view of Amico et al. (US 2018/0211122 A1 hereinafter “Amico”).

Concerning claim 2, Conradt in view of Weinmann, further in view of Leadbeater teaches the method of claim 1. Conradt teaches the method, further comprising providing a user interface for: 
displaying the image of the field of interest (fig. 3: image 300; fig. 10: graphics display 1010); and
receiving a first input that identifies a region of interest of the one or more regions of interest (fig. 7: operations 720-730). Conradt does not teach Amico further teaches receiving a second input that assigns a label to the region of interest for associating the region of interest with an image processing model configured to extract vehicle information from the region of interest.
Amico teaches receiving a second input that assigns a label to the region of interest for associating the region of interest with the image processing model configured to extract vehicle information from the region of interest (¶0064, ¶0097, ¶0099, ¶0102, ¶0104: labelled images).
Based on these teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the above teachings of Amico into the Conradt in view of Weinmann and Leadbeater invention according to known methods to yield the predictable result of creating and train an machine learning model (Amico, ¶0104).

Concerning claim 3, Conradt in view of Weinmann, further in view of Leadbeater teaches the method of claim 2. Amico further teaches contributing the image, labelled with the region of interest and the label associating the region of interest to the image processing model, to a library of training data to train a localization model to locate similar regions of interest in other images (¶0097, ¶0099, ¶0102, ¶0104: inputting the labelled images into their respective machine learning models).

Concerning claim 4, Conradt in view of Weinmann, further in view of Leadbeater further in view of Amico teaches the method of claim 2. Amico further teaches contributing the image, labelled with the region of interest and the label associating the region of interest to the image processing model, to a library of training data to train a layout detector model to determine layouts of similar regions of interest in other images (¶¶0107-0108).

Concerning claim 5, Conradt in view of Weinmann, further in view of Leadbeater further in view of Amico teaches the method of claim 2. Conradt further teaches wherein: 
each of the one or more regions of interest covers a separate visual data source that is expected to convey a different type of vehicle information (fig. 3: image 300 & layout 390).
Amico further teaches
the user interface is configured to receive a third input that indicates a type of vehicle information expected to be conveyed by each visual data source (fig. 9A: operations 902-908 – determining the type of information expected to be conveyed and relaying the information its respective machine learning model); and
the method further comprises contributing the image, labelled with each of the one or more regions of interest and the label associating each of the one or more regions of interest to a corresponding image processing model, to a library of training data to train a layout detector model to determine layouts of similar regions of interest in other images (¶0012; ¶0097, ¶0099, ¶0102, ¶0104: labelled images are used to train various machine learning models to identify dashboard layouts of various vehicle makes and models).

Concerning claim 6, Conradt in view of Weinmann, further in view of Leadbeater further in view of Amico teaches the method of claim 2. Conradt further teaches wherein the region of interest covers a visual data source that conveys the vehicle information in accordance with a format type (Conradt, fig. 3: dashboard 305).
Amico further teaches
the user interface is configured to receive a third input that indicates the format type of the visual data source (Amico, fig. 9A: operations 902-908), and the image processing model is to be trained to extract vehicle information from a visual data source image of the format type (¶¶0119-0121).

Concerning claim 11, Conradt in view of Weinmann, further in view of Leadbeater teaches the method of claim 1. Conradt further teaches wherein the field of interest comprises a vehicle safety feature (¶0025: open door/trunk indicator). Not explicitly taught is the method, wherein the vehicle information extracted from the image comprises whether the vehicle safety feature is engaged.
Amico, however, teaches artificial intelligence based vehicle dashboard analysis, wherein the system extracts vehicle information from an image that discloses whether the vehicle safety feature is engaged (¶0122: “…he warning light model may determine that the warning light in the received image is switched on”). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the vehicle information extraction technique of Amico in order to generate an alert indicating the status of the vehicle safety feature.

Concerning claim 12, Conradt in view of Weinmann, further in view of Leadbeater and in view further of Amico further teaches the method of claim 11, wherein the vehicle safety feature comprises a vehicle door (Conradt, ¶0025: open door).

Concerning claim 14, Conradt in view of Weinmann, further in view of Leadbeater teaches the method of claim 1. Conradt further teaches using an image processing model based on the type of vehicle information that the first region of interest is expected to convey (¶0042: performing optical character recognition (OCR) to extract the mileage of the vehicle from dashboard 305 of image 300). Conradt fails to explicitly teach selecting an image processing model, from a library of image processing models, that is appropriate to extract vehicle information from the first region of interest.
However, Amico teaches artificial intelligence based vehicle dashboard analysis, wherein an image processing model is selected from a library of image processing models that is appropriate to extract vehicle information from the region of interest (fig. 9A: operation 312; ¶0013; ¶0114). 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the method of selecting an image processing model of Amico in the Conradt in view of Weinmann invention in order to obtain the appropriate data associated with the vehicle from the captured image.

Concerning claim 15, Conradt in view of Weinmann, further in view of Leadbeater and in view further of Amico further teaches the method of claim 14, wherein the first region of interest covers a visual data source that conveys the vehicle information (Conradt, fig. 3: dashboard 305), and the method further comprises:
determining a format of the visual data source (Amico, fig. 9A: operations 904 & 906); and 
selecting the image processing model is further based on the format of the visual data source (Amico, ¶¶0119-0121).

Concerning claim 16, Conradt in view of Weinmann, further in view of Leadbeater and in view further of Amico teaches the method of claim 14, wherein the selected image processing model is associated with a first set of image capture instructions (Weinmann, fig. 8: steps 800-820; ¶¶0065-0067), the method further comprising controlling the camera to capture images in accordance with a set of image capture instructions associated with the image processing model (Amico, fig. 8: operations 802-812; ¶0111; fig. 8: steps 800-820; ¶¶0065-0067).

Concerning claim 17, Conradt in view of Weinmann, further in view of Leadbeater and in view further of Amico teaches the method of claim 16. Amico further teaches wherein the first set of image capture instructions comprises a plurality of image capture instructions for requesting the camera to monitor an area within its field of view corresponding to the first region of interest for a significant change (¶0122: wherein the significant change is the warning light being on), and to crop the captured image and provide a cropped image (corresponding to the claimed subfield image) in response to detection of the significant change (¶0122). 
It is noted that Amico fails to teach causing the system to capture a subfield image in response to detection of the significant change, however, it would have been obvious to one of ordinary skill in the art to modify the Amico system to cause a camera to capture a subfield image instead of cropping the captured image to provide a subfield image. Such a modification is a simple substitution of one known element for another to obtain predictable results and would allow the system to alert the user of a condition of the vehicle.

Concerning claim 18, Conradt in view of Weinmann further in view of Leadbeater teaches the method of claim 1. Conradt further teaches the method, wherein each region of interest of the one or more regions of interest is expected to convey a type of vehicle information (fig. 3: image 300), and wherein the method further comprises: 
determining a layout of the one or more of regions of interest in the image (fig. 7: 720). Conradt and Weinmann fail to explicitly teach assigning a distinct image processing model to each of the one or more regions of interest; and controlling each distinct image processing model to extract a respective type of vehicle information from its assigned region of interest.
However, Amico teaches artificial intelligence based vehicle dashboard analysis, wherein the system 
assigns a distinct image processing model to each of the one or more regions of interest (fig. 9A: 902, 904, 906, 908; ¶0087); and 
controls each distinct image processing model to extract a respective type of vehicle information from its assigned region of interest (¶0013; ¶0114; ¶0087). 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the method of selecting an image processing model of Amico in the Conradt in view of Weinmann invention in order to obtain the appropriate data associated with the vehicle from the captured image.

Response to Arguments
Applicant’s arguments, see pages 7-11 of the remarks, filed 11/23/2022, with respect to rejection of claims 1-18 and 20 have been fully considered, but they are moot in view of new grounds of rejection provided above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ANDERSON II whose telephone number is (571)270-1444. The examiner can normally be reached Monday - Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN PENDLETON can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James M Anderson II/            Primary Examiner, Art Unit 2425